Sweeney and Staley, Jr., JJ., dissent and vote to affirm in the following memorandum by Sweeney, J. Sweeney, J. (dissenting).
In our view there is substantial evidence to sustain the board’s finding that claimant was not totally unemployed. Furthermore, we disagree with the majority’s conclusion that, on this record, there is no evidence to support the board’s additional finding that "he certified that he had done no work in employment or in self-employment” during the period in question. The decision should be affirmed.